Citation Nr: 0000302	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for organic heart disease.

Entitlement to compensable evaluations for residuals of 
malaria and for residuals of malnutrition.

Entitlement to ratings in excess of 10 percent for neuropathy 
of the left lower extremity due to beriberi, and neuropathy 
of the right lower extremity, due to beriberi.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and Dr. Ian M. Moorehead
ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to April 
1946.  He is the recipient of a Purple Heart, and he was a 
prisoner of war in the Asian Theater between April 1942 and 
September 1945.  

The veteran has been granted service connection for a 
psychoneurosis, evaluated as 70 percent disabling; 
degenerative joint disease of the cervical spine, evaluated 
as 30 percent disabling; a lesion of the left foot, evaluated 
as 10 percent disabling; neuropathy of the left lower 
extremity due to beriberi, evaluated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity due to 
beriberi, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as 10 percent disabling; an 
equilibrium disorder, evaluated as 10 percent disabling; 
residuals of malnutrition and scurvy, evaluated as zero 
percent disabling; and residuals of malaria, evaluated at 
zero percent disabling.  

A combined evaluation of 70 percent has been in effect from 
February 5, 1991, a combined evaluation of 80 percent, from 
December 26, 1991, and a combined evaluation of 90 percent, 
from March 25, 1997.  A total rating by reason of individual 
unemployability has also been granted, effective from 
February 19, 1998.

The veteran submitted a claim for an increased rating for 
residuals of malaria and malnutrition in December 1991.  He 
also requested an increased rating for residuals of beriberi, 
which was then evaluated as zero percent disabling.  The 
veteran also requested service connection for hearing loss 
and for a rating in excess of 70 percent for his 
psychoneurotic disorder.  The regional office denied these 
claims, and the veteran appealed.

In April 1996, the Board denied the veteran's appeal for a 
rating in excess of 70 percent for his psychoneurotic 
disorder.  The Board remanded the issues of entitlement to 
service connection for hearing loss, and for compensable 
evaluations for residuals of malnutrition, residuals of 
malaria, and residuals of beriberi.  

Subsequently, the regional office granted service connection 
for hearing loss, evaluating this disability as 10 percent 
disabling.  The veteran did not further appeal this rating 
determination.

Subsequent to the Board remand in April 1996, the veteran 
submitted a claim for service connection for organic heart 
disease.  The regional office denied service connection for 
this disability, and the veteran appealed.

Following the April 1996 Board remand, the regional office 
assigned a 10 percent disability for peripheral neuropathy of 
the left lower extremity due to beriberi, and a 10 percent 
evaluation for peripheral neuropathy of the right lower 
extremity due to beriberi.  The regional office also 
continued the noncompensable evaluations for residuals of 
malaria and residuals of malnutrition.  The regional office 
has returned the case for Board review relating to the issues 
indicated on the first page.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The veteran was a prisoner of war in the Asian Theater of 
Operations from April 1942 to September 1945.

3.  Organic heart disease was not present in service or for 
many years after discharge from service. 

4.  Supraventricular tachycardia and possible coronary artery 
disease were first manifested approximately 50 years after 
discharge from service, and there is no medical evidence 
establishing a relationship between such disabilities and the 
veteran's service, or any incident of service including his 
internment as a prisoner of war.

5.  The veteran has not had a positive malaria smear since 
service.  The medical evidence shows no malaria activity for 
over 40 years, and no residual liver or spleen damage.

6.  The veteran was malnourished as the result of his 
prisoner-of-war experience, but the malnutrition resolved 
with treatment following his release from prisoner-of-war 
status.  

7.  Physical examinations for many years have demonstrated a 
normal weight and build, with no residual disability 
resulting from the malnutrition experienced during service.  

8.  Peripheral neuropathy of the right and left lower 
extremities, residuals of beriberi, are only mildly 
disabling.


CONCLUSIONS OF LAW

1.  Organic heart disease was not incurred in or aggravated 
by service, and may not be presumed to have resulted from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 1991); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309, 3.310 
(1999).

2.  The schedular criteria for compensable evaluations for 
residuals of malaria and for residuals of malnutrition have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.2, 4.7, Part 4, Diagnostic Codes 6304, 
6313 (1999).  

3.  The criteria for ratings in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, and 
peripheral neuropathy of the right lower extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.1, 4.2, 
4.7, 4.40-4.42, 4.44, 4.45, 4.51, 4.59, 4.124(a), Part 4, 
Diagnostic Codes 6314, 8520 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran contends, in essence, that his current 
heart problems are proximately due to and the result of his 
prisoner-of-war experiences.  He contends that the 
deprivations that occurred during the prisoner-of-war status, 
including the malnutrition and beriberi, have caused his 
current heart disease.  He also contends that he has 
occasional episodes of fever and chills, that the peripheral 
neuropathy of the lower extremities is more than mildly 
disabling, and that he has residuals of the malnutrition that 
occurred during service, including occasional stomach 
problems.  

I.  Background

On an induction physical examination in April 1941, the 
veteran was 71 1/2 inches tall and weighed 167 pounds.  After 
his return from prisoner-of-war status, the veteran was 
hospitalized for malnutrition due to an inadequate diet.  It 
was indicated that the malnutrition was cured.  On 
examination for discharge from service in April 1946, the 
veteran weighed 162 pounds.  It was reported that he had had 
malaria, beriberi, scurvy, pellagra and stomach trouble as a 
prisoner of war.  Physical examination showed that blood 
pressure was 120/80, and that the cardiovascular system was 
normal.

On a Department of Veterans Affairs (VA) examination in 
October 1946, the veteran reported that his last attack of 
malaria occurred in August 1946.  He had no complaints 
relating to the cardiovascular system.  On physical 
examination, blood pressure was 116/80, and the 
cardiovascular system was otherwise normal.  A urinalysis was 
negative, and a chest X-ray was reported normal.  Nutrition 
was described as good, and weight was 167 pounds.

In a rating in January 1947, it was noted that the veteran 
had received a 100 percent rating for psychoneurosis from 
April 22, 1946, to March 25, 1947, and that this rating would 
be reduced to 50 percent, effective from March 26, 1947.  He 
was also assigned a zero percent evaluation for malaria, and 
a zero percent evaluation for beriberi, scurvy, and 
malnutrition.  

On a VA examination in June 1948, the veteran reported that 
he had developed marked malnutrition as a prisoner of war; 
losing approximately 75 pounds.  He indicated that his 
malnutrition, beriberi, and scurvy had improved.  He did have 
occasional cramps, but no diarrhea.  He believed he had had 
one attack of malaria several months previously, but had not 
had a positive blood smear for malaria since his discharge 
from service.  

On physical examination, blood pressure was 108/70.  Weight 
was 172 pounds.  The cardiovascular system was reported 
normal.  The liver, kidneys and spleen were reported normal.  
A blood smear for malaria was negative.  Another part of the 
examination showed that weight was 165 pounds.  Neurological 
examination was essentially normal aside from a slight tremor 
of the tongue and the hands.  

In a rating in August 1948, the veteran's psychoneurotic 
disorder was evaluated as 30 percent disabling, and the 
rating for the other service-connected disabilities remained 
unchanged.

On a VA examination in November 1954, the veteran was 
evaluated for anxiety with somatic symptoms, including 
complaints of knotting of the stomach and palpitations.  

A private physician in March 1955 indicated that the veteran 
had been treated for fevers with Atabrine.  Urinalysis showed 
positive for albumin and hyaline casts.

On a prisoner-of-war examination in 1984, the veteran 
reported that he had been hospitalized in 1969 for chest 
pain, with no recurrence.  He reported that he would easily 
become chilled and have fevers.  He also complained of some 
muscle weakness and sensory changes.  Urinalysis was 
negative.  

In December 1991, the veteran requested an increased rating 
for his various disabilities.  

On a special psychiatric examination in May 1992, the veteran 
indicated that he had spent his working career at the YMCA 
from which he was now retired, and that he and his wife now 
ran a small consulting business.  He complained of some 
unsteadiness.

On a special psychiatric examination in February 1995, the 
veteran complained of some balance problems and a lowered 
energy level.  Height was 67 1/2 inches, and he weighed 164 
pounds.  Blood pressure was 130/80.  Reflexes were active and 
equal.  An electrocardiogram showed nonspecific T-wave 
abnormalities and normal sinus rhythm.

In a rating in March 1995, the veteran's psychoneurotic 
disorder was evaluated as 70 percent disabling, effective 
from February 5, 1991.  The veteran's service-connected 
disabilities of malaria, beriberi, scurvy, and malnutrition, 
were evaluated separately, and assigned zero percent 
evaluations for each disability.

On a VA examination in May 1996, the veteran reported 
recurrences of malaria in 1948, 1949, and 1950, but none 
since that time.  He reported that he had had beriberi while 
a prisoner of war, and that he still had some marked 
sensitivity in the toes, pain in the left foot, and loss of 
balance.  He stated that he began having heart problems in 
1988, and that he was recently treated for heart problems.

On physical examination, he was 67 inches tall and weighed 
164 pounds.  Blood pressure was 140/84.  He had a shuffling 
gait.  There were a marked discoloration of the distal lower 
legs, redness of both feet and toes, and decreased skin 
temperature.  No pulses were palpable in the feet.  There was 
minimal peripheral edema in the feet.  Urinalysis was 
negative.  The diagnoses included status post malaria, no 
recurrence since 1950, status post beriberi, residual 
neuropathy, and question of beriberi heart disease.

In a rating in September 1996, the veteran was granted a 
10 percent evaluation for beriberi with peripheral 
neuropathy, effective from December 26, 1991.  

Subsequently, a report was received from Methodist Hospital 
showing the veteran's admission in January 1996 for 
complaints of shortness of breath.  It was noted that the 
veteran had had a subdural hematoma in March 1994, but had no 
neurological symptoms since that time.  He denied a history 
of heart disease, high blood pressure, or high cholesterol.  
Physical examination showed blood pressure of 156/110.  
Examination of the extremities showed no peripheral edema.  
Neurological examination was essentially normal.  Further 
cardiac studies resulted in the diagnosis of supraventricular 
tachycardia, recurrent.

At a hearing at the regional office in September 1997, the 
veteran's son-in-law, a board certified specialist in 
emergency medicine, stated that the veteran had 
supraventricular tachycardia diagnosed at the Methodist 
Hospital in 1996, and that in his opinion, it was possible 
that the veteran's deprivations during World War II, could 
have led to the cardiovascular abnormalities noted recently.  
The son-in-law also indicated that he believed that the 
veteran had increasing difficulties with losing his balance, 
and that his peripheral neuropathy may have increased in 
severity.

On a VA examination in October 1997, the veteran indicated 
that he had problems with a rapid heartbeat in early 1996, 
that he was treated with medication, and that he had had no 
trouble with the rapid heartbeat since that time.  He had no 
chest pain and no shortness of breath.  He did not walk much 
because of difficulty with balance.  He did not have any 
orthopnea, paroxysmal nocturnal dyspnea, or other heart 
trouble.

On physical examination, blood pressure was 142/82, and the 
heart was not enlarged.  There was no peripheral edema.  A 
chest x-ray was negative.  The diagnosis was supraventricular 
tachycardia occurring in January 1996, well controlled by 
medication.  The examiner stated that he was not aware of any 
relationship between beriberi heart disease and paroxysmal 
nocturnal tachycardia.  He stated that beriberi could cause 
severe heart damage. 

On further examination, the veteran reported some problems 
with balance over the years.  An evaluation at a VA medical 
center in 1994 indicated that he had some cerebellar, or 
perhaps cerebral dysfunction, having had a previous subdural 
hematoma.  A podiatrist told him that he had poor circulation 
in his feet.

On neurological examination, strength, tone, and coordination 
of the arms were normal.  There was no sign of peripheral 
muscle atrophy.  There was a mild loss of muscle bulk in the 
calves, bilaterally.  The plantar surfaces were very 
sensitive with a very cautious gait, slightly favoring the 
left foot.  Strength in the legs was normal.  With eyes 
closed, there was a tendency to fall backward to the right, 
which was corrected by perception and conscious attention.  
Toe tapping was impaired on both sides, worse on the left.  
Sensory testing showed impaired superficial and deep 
modalities, bilaterally, in the legs.  Tendon reflexes were 
quite brisk, but suppressed at the ankles.  The diagnoses 
included polyneuropathy, possibly, but not by evidence, 
proven to be related to wartime malnutrition.

On further examination, it was noted that the veteran weighed 
172 pounds, with his average weight of about 180.  Blood 
pressure was 120/70.  An echocardiogram showed an ejection 
fracture of 40 to 45 percent with inferior hypokinesis.  He 
had no complaints of chest pain or shortness of breath.  The 
diagnosis was supraventricular tachycardia, controlled with 
medication, onset in January 1996.  It was noted that the 
veteran's malnutrition and vitamin deficiencies had resolved 
fairly promptly with adequate nutritional input.  The 
subsequent clinical history suggested that the veteran did 
not have any major cardiac disease during most of his adult 
life.  The examiner expressed the opinion that the episode of 
supraventricular tachycardia most likely was unrelated to the 
prisoner-of-war experience.  The examiner stated that, from a 
medical standpoint, he did not believe that the veteran 
sustained any damage to his heart of a permanent nature 
during the prisoner-of-war experience.  He also stated that 
any person with a  post-traumatic stress or anxiety disorder 
could develop a rapid racing heart.  He also expressed the 
opinion that with the resumption of a western type of diet, 
the veteran may have developed some degree of coronary artery 
disease in his later years.  

In a rating in March 1998, the veteran was assigned a 
10 percent evaluation for peripheral neuropathy of each lower 
extremity, effective from December 26, 1991.  

On a VA examination in May 1998, the general medical examiner 
again reviewed the veteran's medical history.   It was 
indicated that the veteran's malaria in service had been 
successfully treated with medication, and that he did not 
currently have any symptoms or residual difficulties from  
malaria.  In addition, it was noted that any malnutrition and 
vitamin deficiencies experienced during service resolved with 
nutrition following the end of his confinement.  The 
veteran's supraventricular tachycardia was not currently 
symptomatic, and was adequately treated with medication.  It 
was felt that this problem was secondary to coronary 
atherosclerosis and was not related to beriberi.  

Physical examination showed blood pressure of 170/80.  The 
cardiovascular system was essentially normal.  The abdominal 
examination was also normal.  Examination of the extremities 
showed no cyanosis, clubbing, or edema.  Urinalysis was 
entirely within normal limits.  A chest X-ray was interpreted 
as showing no significant change since the October 1997 
examination.   The diagnoses included malaria, by history, 
resolved, beriberi with resultant peripheral neuropathy, and 
supraventricular tachycardia secondary to coronary 
atherosclerosis.  

On a special neurological examination, the veteran again 
noted problems with balance.  He also stated that he had a 
long history of tingling in the feet.  Reflexes in the upper 
extremities were brisk and equal.  In the lower extremities, 
there was marked impairment of vibration sense in the toes.  
Reflexes were absent at the ankles, but present in the knees.  
There were no toe signs.  He had a distal hyperesthesia to 
touch extending from the toe to about midcalf.  Heel to knee 
testing was done without difficulty.  He walked well, though 
his gait was slightly wide based.  The examiner believed that 
the evidence suggested that the veteran's gait problems were 
related to beriberi.  

On a VA examination in April 1999, the veteran reported some 
problems with balance during the years.  He reported no chest 
pain or shortness of breath.  Weight has been steady.  He 
described no urinary problems.  

On physical examination, he weighed 162 pounds.  The heart 
and abdomen were described as normal.  Blood pressure was 
146/80.  There were absent pulses in the lower extremities.  
The diagnoses included balance problems, mostly likely a 
residual of beriberi. 

On a peripheral nerve examination, the veteran stated that 
his feet tingled at times, and that he had had such a problem 
for many years.  He needed to hold on when he went up and 
down steps, but there was no difference in walking during the 
day or night.  There had been no recent change in his 
condition.  Reflexes in the upper extremities were normal.  
In the lower extremities, knee jerks and ankle jerks were 
present.  There were no toe signs and there was no clonus.  
Muscle strength was normal in the arms and legs.  There was 
evidence of venous insufficiency below the knees.  Vibratory 
sense was a bit impaired, especially on the right.   He 
walked well, but with a slightly wide-based gait.  There was 
a mild tremor in the outstretched hands.  The examiner stated 
that, while the veteran did not have any ankle jerks on the 
examination the year before, he did on the present 
examination.  His neurological condition was described as 
unchanged.  The examiner stated that there was no real 
hypoesthesia in the feet.  When examined currently, light 
touch and pinprick were the same in the toes as the upper 
legs.  A chest X-ray showed a normal cardiac configuration.  

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability, and a determination of 
a relationship between that disability and an injury or 
disease incurred in service  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

In this case, the veteran did experience multiple 
deprivations, including malnutrition, beriberi, and scurvy, 
during his extended prisoner-of-war status.  However, he 
received treatment and his malnutrition and vitamin 
deficiencies quickly disappeared.  By the time he was 
examined for separation from service, the veteran's 
cardiovascular status was essentially normal.  In fact, 
cardiovascular examinations for many years after discharge 
from service were essentially normal.  

The veteran began experiencing some mild cardiac symptoms in 
the 1990's, nearly 50 years after discharge from service.  
The veteran's son-in-law indicated that there might be some 
relationship between the veteran's cardiac status in the 
1990's and his prisoner-of-war status.  However, a more 
thorough review by VA examiners resulted in the opinion that 
there was no etiological relationship between the veteran's 
supraventricular tachycardia and coronary artery disease and 
his service, and specifically, his prisoner-of-war status.  
There has been no evidence of, or definitive diagnosis of 
beriberi heart disease, so service connection for heart 
disease by virtue of the application of 38 C.F.R. § 3.306(c) 
would not be possible. 

The Board has reviewed the extensive evidence, giving 
considerable consideration to the hardships endured during 
service.  However, the overwhelming weight of the medical 
evidence fails to demonstrate that the veteran's 
cardiovascular disease process, first manifested nearly 50 
years after service, is in any way etiologically related to 
the veteran's service, his beriberi, or his prisoner-of-war 
status.  The medical evidence does not demonstrate that there 
is an etiological relationship between his current disability 
and any injury or disease incurred in service, and none may 
be presumed to have been so related.  Watson v. Brown, supra.  
Therefore, service connection for cardiovascular disease is 
denied.  

A veteran's assertion of an increase in severity of a 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
veteran's claims for increased ratings has been obtained by 
the regional office.  In this regard, the veteran's medical 
history and current clinical manifestations have been 
reviewed in the context of all applicable regulations.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  In this regard, where 
applicable, where the criteria under the appropriate 
diagnostic codes for a particular disability have been 
amended recently, the version most favorable to the veteran 
has been applied.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the old criteria for malaria, under Diagnostic 
Code 6304, a 10 percent evaluation would be assigned where 
there was recent activity with one relapse in the past year, 
or old cases with moderate disability.  Under the new 
criteria for malaria under Diagnostic Code 6304, the 
disability will be evaluated depending on the identification 
of the malarial parasite in blood smears.  The residuals such 
as liver or spleen damage will be evaluated under the 
appropriate diagnostic codes.

Under the old criteria for malnutrition, Diagnostic 
Code 6313, avitaminosis, such disability would be rated by 
analogy to pellagra.  Under Diagnostic Code 6315, for 
pellagra, a 10 percent evaluation would be assigned where the 
disability was mild; with vague digestive disturbances, loss 
of appetite, loss of weight, slight diarrhea, headaches, and 
vertigo.  

Under the new criteria set out in Diagnostic Code 6313 for 
avitaminosis, a 10 percent evaluation will be assigned where 
there is a confirmed diagnosis with nonspecific symptoms such 
as decreased appetite, weight loss, abdominal discomfort, 
weakness, an inability to concentrate, and irritability.

In this case, the veteran did have malaria, malnutrition, and 
avitaminosis, while he was in service as the result of his 
prisoner-of-war experience.  However, there has been no 
positive malarial smear since his discharge from service, and 
the veteran has indicated that he has not really had chills 
and fever for many years.  There has been no recent activity, 
or any medical evidence of any disability resulting from 
malaria.  Specifically there has been no evidence of liver or 
spleen damage as the result of the veteran's malaria either.  
Consequently, the criteria, either old or new, for a 
10 percent evaluation for malaria have not been met.  

The veteran's malnutrition and avitaminosis also have not 
been demonstrated since discharge from service.  While the 
veteran did have some vague digestive disturbances for 
several years after discharge from service, there have been 
no complaints or findings of digestive problems for many 
years.  The current medical record shows no complaints of 
loss of appetite, loss of weight, diarrhea, abdominal 
discomfort, or generalized weakness in the 1990's.  There 
have been some complaints of an inability to concentrate and 
irritability due to the veteran's service-connected 
psychoneurosis, for which the veteran is currently receiving 
a 70 percent evaluation, but such symptoms have not been 
ascribed to any residual of malnutrition or avitaminosis.  
The veteran is also service connected for a loss of 
equilibrium and residuals of beriberi separately.  
Consequently, the schedular criteria for a rating of 
10 percent for residuals of malnutrition or avitaminosis have 
not been met.  

Under the old criteria for beriberi, a 30 percent evaluation 
was assigned for moderately severe disability, precluding 
more than ordinary activity.  A 10 percent evaluation would 
be assigned for moderate residuals.  Under the new criteria, 
a 30 percent evaluation would be assigned for an active 
disease process with peripheral neuropathy.  Thereafter, 
residuals would be evaluated under the appropriate body 
system.  

Under Diagnostic Code 8520, for incomplete paralysis of the 
sciatic nerve a 20 percent evaluation will be assigned where 
the disability is moderate.  A 10 percent evaluation will be 
assigned where the disability is mild.

In this case, the veteran has been granted service connection 
for peripheral neuropathy of the left lower extremity, 
evaluated as 10 percent disabling, and for peripheral 
neuropathy of the right lower extremity, evaluated as 
10 percent disabling, as residuals of beriberi.  The recent 
VA examinations fail to show active beriberi disease.  These 
examinations also fail to demonstrate moderately severe 
peripheral neuropathy, which would warrant a 30 percent 
evaluation under the old criteria.  Since beriberi has not 
been shown as an active disease process, a 30 percent 
evaluation could not be considered under the new criteria for 
active disease process. 

Basically, the recent VA examination showed no more than mild 
peripheral neuropathy in each lower extremity.  There was 
some absence of ankle jerks on some occasions and not on 
others.  There is some hyperesthesia, but gait on all 
occasions has been noted as normal.  The veteran is rated 
separately for loss of equilibrium.   Muscle strength in the 
lower extremities is no more than mildly disabling.  
Consequently, under either the old or new criteria, a rating 
in excess of 10 percent for residuals of beriberi have not 
been met.  


ORDER

Entitlement to service connection for organic heart disease 
is not warranted.  Entitlement to compensable evaluations for 
residuals of malaria and for residuals of malnutrition is not 
established.  Entitlement to a rating in excess of 10 percent 
for peripheral  neuropathy of the left lower extremity, and 
in excess of 10 percent for peripheral neuropathy of the 
right lower extremity is not established.  The benefits 
sought on appeal are denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

